Case 2:19-cv-04891-RRM-ST Document 19 Filed 10/10/19 Page 1 of 7 PageID #: 1140



                   THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NEW YORK


  ALLEGANY COUNTY,                     :
                                       :
           Plaintiff,                  : Case No. 2:19-cv-04891-RRM-ST
                                       :
        v.                             :
                                       :
  PURDUE PHARMA L.P.; PURDUE           :
  PHARMA INC.; PURDUE FREDERICK        :
  COMPANY, INC.; TEVA                  :
  PHARMACEUTICALS USA, INC.;           :
  CEPHALON, INC.; JOHNSON &            :
  JOHNSON; JANSSEN                     :
  PHARMACEUTICALS, INC.; JANSSEN       :
  PHARMACEUTICA, INC. N/K/A JANSSEN :
  PHARMACEUTICALS, INC.; ORTHO-        :
  MCNEIL-JANSSEN PHARMACEUTICALS, :
  INC. N/K/A JANSSEN                   :
  PHARMACEUTICALS, INC.; ENDO          :
  HEALTH SOLUTIONS INC.; ENDO          :
  PHARMACEUTICALS, INC.; ALLERGAN      :
  PLC F/K/A ACTAVIS PLC; ACTAVIS, INC. :
  F/K/A WATSON PHARMACEUTICALS,        :
  INC.; WATSON LABORATORIES, INC.;     :
  ACTAVIS LLC; ACTAVIS PHARMA, INC. :
  F/K/A WATSON PHARMA, INC.; INSYS     :
  THERAPEUTICS, INC.; MCKESSON         :
  CORPORATION; CARDINAL HEALTH         :
  INC.; AMERISOURCEBERGEN DRUG         :
  CORPORATION; AMERICAN MEDICAL        :
  DISTRIBUTORS, INC.; BELLCO DRUG      :
  CORP.; BLENHEIM PHARMACAL, INC.;     :
  EVEREADY WHOLESALE DRUGS LTD.;       :
  KINRAY, LLC; PSS WORLD MEDICAL,      :
  INC.; ROCHESTER DRUG COOPERATIVE, :
  INC.; DARBY GROUP COMPANIES, INC.; :
  RAYMOND SACKLER FAMILY;              :
  MORTIMER SACKLER FAMILY;             :
  RICHARD S. SACKLER; JONATHAN D.      :
  SACKLER; MORTIMER D.A. SACKLER;      :
  KATHE A. SACKLER; ILENE SACKLER      :
  LEFCOURT; BEVERLY SACKLER;           :
  THERESA SACKLER; DAVID A.            :



                                       1
Case 2:19-cv-04891-RRM-ST Document 19 Filed 10/10/19 Page 2 of 7 PageID #: 1141



  SACKLER; RHODES TECHNOLOGIES;
  RHODES TECHNOLOGIES INC.; RHODES
  PHARMACEUTICALS L.P.; RHODES
  PHARMACEUTICALS INC.; TRUST FOR
  THE BENEFIT OF MEMBERS OF THE
  RAYMOND SACKLER FAMILY; THE P.F.
  LABORATORIES, INC.; STUART D.
  BAKER; PAR PHARMACEUTICAL, INC.;
  PAR PHARMACEUTICAL COMPANIES,
  INC.; MALLINCKRODT PLC;
  MALLINCKRODT LLC; SPECGX LLC;
  MYLAN PHARMACEUTICALS, INC.;
  SANDOZ, INC.; WEST-WARD
  PHARMACEUTICALS CORP. N/K/A
  HIKMA PHARMACEUTICALS, INC.;
  AMNEAL PHARMACEUTICALS, INC.;
  NORAMCO, INC.; JOHN N. KAPOOR;
  ANDA, INC.; DISCOUNT DRUG MART,
  INC.; HBC SERVICE COMPANY; MORRIS
  & DICKSON CO., LLC; PUBLIX
  SUPERMARKETS, INC.; SAJ
  DISTRIBUTORS; VALUE DRUG
  COMPANY; SMITH DRUG COMPANY;
  CVS HEALTH CORPORATION; RITE AID
  OF MARYLAND, INC., D/B/A RITE AID
  MID-ATLANTIC CUSTOMER SUPPORT
  CENTER, INC.; RITE AID CORP.;
  WALGREENS BOOTS ALLIANCE, INC.;
  WALGREEN EASTERN CO.; WALGREEN,
  CO.; WAL-MART INC.; MIAMI-LUKEN,
  INC.; THE KROGER CO.; HENRY SCHEIN,
  INC.; HENRY SCHEIN MEDICAL
  SYSTEMS, INC.; EXPRESS SCRIPTS
  HOLDING COMPANY; EXPRESS
  SCRIPTS, INC.; CAREMARK RX, L.L.C.;
  CAREMARKPCS HEALTH, L.L.C. D/B/A
  CVS/CAREMARK; CAREMARK, L.L.C.;
  CAREMARKPCS, L.L.C.; UNITEDHEALTH
  GROUP INCORPORATED; OPTUM, INC.;
  OPTUMRX INC..; PRIME THERAPEUTICS
  LLC; NAVITUS HOLDINGS, LLC; AND
  NAVITUS HEALTH SOLUTIONS, LLC,


                   Defendants.




                                       2
Case 2:19-cv-04891-RRM-ST Document 19 Filed 10/10/19 Page 3 of 7 PageID #: 1142



     REPLY TO RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR AN
             EXPEDITED HEARING ON ITS MOTION TO REMAND


        COMES NOW Plaintiff, Allegany County, by and through its attorneys of record, and for

 its Reply to Defendants’ Opposition to Plaintiff’s Motion for an Expedited Hearing on its Motion

 to Remand, states as follows:

                                           BACKGROUND

        Plaintiff properly commenced its action in the Supreme Court of the State of New York,

 County of Allegany on June 14, 2019, predicated on state law claims against Manufacturer,

 Distributor and Pharmacy Benefit Manager Defendants (“PBM Defendants”). On August 23,

 2019, the case was transferred to the Suffolk County Supreme Court to join the coordinated New

 York entities and assigned Coordinated Index No. 400025/2019.

        PBM Defendants improperly removed this action to the United States District Court for

 the Eastern District of New York under theories of severance and fraudulent misjoinder. Plaintiff

 moved to remand this case to state court and concurrently filed a motion seeking an expedited

 briefing schedule on its motion to remand, based on jurisdictional and timing issues after making

 a good faith determination that adhering to this Court’s individual practices and preferences

 regarding pre-motion conferences and the briefing schedule as prescribed could deprive it of

 substantive rights if a hearing on its Motion to Remand was delayed by the adherence to this

 Court’s individual practices and preferences.

        Plaintiff asserts that the improper removal to this Court with an inevitable subsequent

 transfer into the National Prescription Opiate Litigation, MDL No. 2804 as opposed to proper

 transfer to re-join the coordinated action in Suffolk County would impede the just and efficient

 administration of this action. Allegany County’s action seeking restitution for Defendants’ role in




                                                 3
Case 2:19-cv-04891-RRM-ST Document 19 Filed 10/10/19 Page 4 of 7 PageID #: 1143



 the opioid crisis needs to be addressed in the proper forum, the Coordinated New York action.

 Accordingly, Plaintiff respectfully submits its Reply to Defendants’ Opposition to its expedited

 hearing request.

                                               ARGUMENT

         Defendants assert that “[t]here is no urgency or merit” to Allegany County’s motion to

 remand and that “[t]he only reason Plaintiff seeks to rush resolution of its remand motion is to

 evade” the order transferring the instant action to MDL-2804. (PBM Def’s Opposition at 1)

 Defendants further point out that they have requested leave to file a motion to stay proceedings.

 However, a stay of these proceedings is improper as the merits of Plaintiff’s remand motion and

 the jurisdictional issues it raises must be addressed first.

         Federal courts are courts of limited jurisdiction. Because federal courts presumptively have

 no jurisdiction over civil actions, the burden of establishing to the contrary appropriately rests

 upon the party asserting jurisdiction. Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S.

 375, 377 (1994). The failure by a Court to determine at the outset of an action whether jurisdiction

 exists “carries [it] beyond the bounds of authorized judicial action and thus offends fundamental

 principles of separation of powers.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998).

         If the Court defers consideration of the remand motion, it will take much longer for the

 MDL court to make that determination than it will take the local District Court. Coupled with the

 fact that the moratorium placed on February 16, 2018 on all motions for non-trial pool cases,

 including remand has not been lifted, the threshold jurisdictional issue will sit at a standstill in the

 MDL as well. In re Nat’l Prescription Opiate Litig., MDL No. 2804, Doc. 130 (Feb. 16, 2018

 Order Regarding Remands)




                                                    4
Case 2:19-cv-04891-RRM-ST Document 19 Filed 10/10/19 Page 5 of 7 PageID #: 1144



        Indeed, there is no question that if transferred to the MDL, Plaintiff will be added to the

 long list of cases already before the MDL and, as previously noted, the transferee Judge has placed

 a moratorium on hearing any motions to remand. Thus, in addition to severely prejudicing Plaintiff,

 transfer to MDL 2804 would promote the inefficient, rather than the efficient, determination of

 this action. Defendants clearly seek to delay the proper adjudication of these matters and hearing

 on basic jurisdictional issues on the meritless basis of their removal and their proposed stay of

 proceedings.

        The result would be a substantial and needless delay to the ultimate resolution of this case.

 It would conserve judicial resources and foster expeditious administration of justice to order the

 remand of the instant action with the eventual transfer into the New York Coordinated proceeding.

 As highlighted in Plaintiff’s remand motion, the Coordinated New York action is in an advanced

 litigation stage, where the Court is actively hearing disputes and conducting court conferences

 overseeing only New York entities, including discovery, motions to dismiss and New York

 discovery based arguments.

        If Allegany County’s action is stalled in the Opiate MDL while the New York Coordinated

 issues are being decided and ultimately adjudicated, Plaintiff will be irreparably harmed by

 missing out on the remedies and rulings available to the other New York Plaintiffs.

        Defendants further state that they “should not be forced to engage in unnecessary and

 duplicative discovery and motion practice, or to risk inconsistent rulings on important

 jurisdictional issues.” (PBM Def’s Opposition at 6) However, if no valid basis for federal

 jurisdiction exists, or if the removal notice is procedurally defective and remand is therefore

 mandatory, this case does not belong in MDL-2804 and any alleged inconsistencies are irrelevant.




                                                 5
Case 2:19-cv-04891-RRM-ST Document 19 Filed 10/10/19 Page 6 of 7 PageID #: 1145



 Further, there will not be any unnecessary or duplicative discovery and/or motion practice if the

 case is in New York as the state is coordinating with the MDL to avoid such an issue.

        While Removing Defendants seek to delay the threshold jurisdictional issue regarding

 Plaintiff’s claims in the name of judicial efficiency, the crisis fueled by their contributing actions

 continues unabated in Plaintiff’s county.

                                             CONCLUSION

        For the foregoing reasons, Plaintiff respectfully requests that this Court hold an expedited

 hearing on Plaintiff’s Motion to Remand as soon as possible.

 Dated: October 10, 2019

                                                       Respectfully submitted,


                                                       /s Hunter J. Shkolnik
                                                       Hunter J. Shkolnik
                                                       NAPOLI SHKOLNIK PLLC
                                                       400 Broadhollow Road, Suite 305
                                                       Melville, New York 11747
                                                       Attorneys for Plaintiff




                                                   6
Case 2:19-cv-04891-RRM-ST Document 19 Filed 10/10/19 Page 7 of 7 PageID #: 1146



                                    CERTIFICATE OF SERVICE

         I hereby certify that on this 10th day of October, 2019, I electronically transmitted the attached

 document to the Clerk of the Court using the ECF System for filing. Based on the records currently on

 file, the Clerk of Court will also transmit a Notice of Electronic Filing to all counsel of record.



                                                          /s Hunter J. Shkolnik
                                                          Hunter J. Shkolnik




                                                     7
